DETAILED ACTION
	The instant application having Application No. 17/146,863 filed on 01/12/2021 is presented for examination by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 8-9 and 15-16 are objected to because of the following informalities:  
Claim 1 recites the limitation “select software data...” in line 9... which should be changed to “select the software data...” 
Claim 2 recites the limitation “..the program..” which should be changed to “..the computer program..”

Claims 8 and 15 are objected for the same rationale as claim 1 above.
Claims 9 and 16 are objected for the same rationale as claim 2 above. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. 
The following is an analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance. Independent claim 1 is analyzed below:
Step 1-Is the claim directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis-Yes, claim 15 is a method claim.
Step 2A Prong One-Does the claim recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)
Step 2A Prong One Analysis-Yes, claim 15 recites the abstract idea of a Method of organizing human activity. The limitations “providing a computing system comprising a computer processing device..... said computer processing device performs the following: receiving software data of a computer program...; selecting software data for the computer program for further analysis and classification; accessing a historical database of pre-approved programs....; identifying the computer program does not match one or more of the pre-approved program identifiers, and label the computer program as an unknown program; conducting an iterative machine learning analysis of the software data....; and generate a classification for the unknown program. ” are basically steps which describe a process of identifying and classifying a software program, which can be carried out manually by a human. Therefore, claim 15 is considered to be directed towards the abstract idea of a Method of organizing human activity. 

Step 2A Prong Two-Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application? 
Step 2A Prong Two Analysis-No, the claim does not recite any application of the abstract ideas because it does not impose any meaningful limits on practicing the abstract idea. 

Step 2B-Does the claim recite additional elements that amount to significantly more than the Judicial Exception? 
Step 2B Analysis-No, as analyzed in the step 2A Prong Two Analysis above, the claim does not recite additional elements that amount to significantly more than the Judicial Exception. Therefore, claim 15 is non-statutory. 
Independent claims 1, 8 and all the dependent claims 2-7, 9-14, and 16-20 are also rejected for the same rational as claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vorona et al. (US 2017/0185785 A1-hereinafter Vorona).
Regarding claim 1, Vorona discloses a system for automated software analysis and classification, the system comprising: 
at least one memory device with computer-readable program code stored thereon; 
at least one communication device; 
at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device to: 
receive software data of a computer program, wherein the software data comprises user data, usage data and classification data (at least figures 4-5, steps 405, 505 & 510, [0037]-[0040][0051][0066]-[0072], suspect application (software data) which includes its application parameters are received. The application parameters include at least root-level access permission (corresponds to user data,) file access parameters & processor utilization parameters collectively correspond to usage data, and network traffic parameter parameters corresponds to classification data); 
select software data for the computer program for further analysis and classification (at least figures 4 & 5, step 410 & 525 [0040][0057]-[0058], a subset of application feature is identified/selected for further analysis); 
access a historical database of pre-approved programs information containing one or more pre-approved program identifiers, wherein the historical database is categorized according to usage data and classification data (at least [0040][0060][0066]-[0072], non-volatile storage is accessed, the non-volatile storage containing a plurality of feature subsets previously identified in other suspect application); 
identify the computer program does not match one or more of the pre-approved program identifiers and label the computer program as an unknown program (at least [0053], when suspect application signature does not match with that in the list of known signatures, then suspect application is considered/labeled as ‘unknown’); 
conduct an iterative machine learning analysis of the software data and identify relevant characteristics of the unknown program according to a data training set (at least [0040][0044][0060], i.e.: identify if suspect application exhibits first behavioural attribute and/or second behavioural attribute); and 
generate a classification for the unknown program (at least [0041][0061], the suspect application is classified as vulnerable or non-vulnerable.)
Vorona does not explicitly disclose historical database is also categorized according to user data, usage data and classification data.
However, Vorono discloses in order to determine whether a suspect application is vulnerable, behavioral or parameters, such as root-level access permission (user data,) processor utilization parameters (usage data,) and network traffic parameters (classification data) exhibited by the suspect application will be compared to a subset of features stored (at least [0074]-[0076].)  The subset of features stored defining behavioral caused by other applications. In order to have an accurate result, information used in the comparison must be similar. In other word, the parameters exhibited by the suspect application will be compared to the like in the subset of features stored. For instance, to in order to determine whether the usage data in the suspect application is within normal range, then the usage data in the suspect application will need to be compared to usage data of other applications in the subset of features stored.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to categorize the historical database of Vorono according to at least user data, usage data and classification data in order to provide the system an effective way of determining whether an application is vulnerable. 

Regarding claim 2, Vorono discloses the system of claim 1. Vorono also discloses the relevant characteristics comprise one or more factors related to a need for the program, wherein the need is based on redundancy of the unknown program's features as compared to one or more pre-approved programs (at least [0040][0059] [0074], i.e.: high processor utilization.)

Regarding claim 3, Vorono discloses the system of claim 1. Vorono also discloses generate a set of user questions based on the relevant characteristics of the unknown program (at least figures 8 &9, questions such as do you want to override or interrupt the application are generated.)

Regarding claim 4, Vorono discloses the system of claim 3. Vorono also discloses the set of user questions is automatically transmitted to one or more users via a user application on a user device (at least figure 9, [0089], questions are displayed/prompted to operator/user.)
Regarding claim 5, Vorona discloses the system of claim 1. Vorono also discloses the relevant characteristics comprise one or more factors related to security vulnerability of the unknown program (at least [0040], the suspect application exhibits first behavioural attribute in the form of a string identifying a certain domain.)

	Regarding claim 7, Vorono discloses the system of claim 1. Vorono also discloses determine the unknow program as unauthorized, and automatically trigger a disabling of execution of the unknown program on a user device or virtual machine environment (at least [0062][0077], interruption of the operation of the suspect application.)

	Claims 8 and 15 are rejected for the same rationale as claim 1 above.
Claims 9 and 16 are rejected for the same rationale as claim 2 above.
Claims 10 and 17 are rejected for the same rationale as claim 3 above.
Claims 11 and 18 are rejected for the same rationale as claim 4 above.
Claim 12 is rejected for the same rationale as claim 5 above.
Claims 14 and 20 are rejected for the same rationale as claim 7 above.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vorono and in view of Rafey (US 2021/0365762 A1-hereinafter Rafey.)
Regarding claim 6, Vorono discloses the system of claim 1. Vorono does not explicitly disclose wherein the iterative machine learning analysis further comprises use of a long short term memory deep learning network model to encode and decode for pattern detection and classification of authorized or unauthorized software types based on extrapolation of patterns from historical data.
However, Rafey discloses a machine learning model such as a long short term memory (LSTM) type recurrent neural network (RNN) implemented using the deep learning anomalous behavior detection module to detect behavior patterns in time series diagnostic data (at least [0034][0053].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Rafey into the system of Vorono to allow the system to determine whether an application is vulnerable using different models.

 Claims 13 & 19 are rejected for the same rationale as claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/           Primary Examiner, Art Unit 2438